DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 24, 25, and 39 are objected to because of the following informalities:  
In claim 24, a period is needed at the end of the claim.
Claim 25 is objected to because it depends from claim 24.
In claim 39, line 2, the phrase “in its is in is” is recited.  Clarification regarding this phrase is respectfully requested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the pharmaceutical substance" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7,854,745 in view of Shah (2005/0222329).  The claims of the instant application are more broad than, and thus anticipated by, the claims of the patent with the exception of the limitation in the final line of instant claim 21 requiring a drug delivery subcomponent.  Attention is drawn to Shah, who teaches it was known to provide a volume-occupying balloon (see figure 2) for obesity treatment that can have a drug delivery subcomponent (see at least paragraph [0097]).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have claimed the drug delivery subcomponent in the related patent per the teachings of Shah.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,162,969 in view of Shah (2005/0222329). The claims of the instant application are more broad than, and thus anticipated by, the claims of the patent with the exception of the limitation in the final line of instant claim 21 requiring a drug delivery subcomponent.  Attention is drawn to Shah, who teaches it was known to provide a volume-occupying balloon (see figure 2) for obesity treatment that can have a drug delivery subcomponent (see at least paragraph [0097]).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have claimed the drug delivery subcomponent in the related patent per the teachings of Shah.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,845,674 in view of Shah (2005/0222329). The claims of the instant application are more broad than, and thus anticipated by, the claims of the patent with the exception of the limitation in the final line of instant claim 21 requiring a drug delivery subcomponent.  Attention is drawn to Shah, who teaches it was known to provide a volume-occupying balloon (see figure 2) for obesity treatment that can have a drug delivery subcomponent (see at least paragraph [0097]).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have claimed the drug delivery subcomponent in the related patent per the teachings of Shah.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,539,132 in view of Shah (2005/0222329). The claims of the instant application are more broad than, and thus anticipated by, the claims of the patent with the exception of the limitation in the final line of instant claim 21 requiring a drug delivery subcomponent.  Attention is drawn .
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,327,936 in view of Shah (2005/0222329). The claims of the instant application are more broad than, and thus anticipated by, the claims of the patent with the exception of the limitation in the final line of instant claim 21 requiring a drug delivery subcomponent.  Attention is drawn to Shah, who teaches it was known to provide a volume-occupying balloon (see figure 2) for obesity treatment that can have a drug delivery subcomponent (see at least paragraph [0097]).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have claimed the drug delivery subcomponent in the related patent per the teachings of Shah.
Allowable Subject Matter
Claims 21-41 would be allowed if the double patenting rejections are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan J. Severson/Primary Examiner, Art Unit 3771